DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 9/25/2020, 6/9/2021, 8/23/2021, 11/8/2021, and 3/4/2022 were received and reviewed.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The specification describes Figure 1 as Prior Art. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 42 is objected to because of the following informalities:  The recitation “the airbag attachment tabs module” should read ---the airbag module attachment tabs--- in order to match previous recitations.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29-31, 33, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichvon et al. (US 6,193,267) in view of Isomura et al. (JP H10203375).
Regarding claim 21, Tichvon teaches a steering assembly (10) comprising: 
a hub assembly (See back plate (240) and mounting bracket (120)) comprising one or more hub assembly attachment tabs (126), each of the one or more hub assembly attachment tabs (126) defining a fastener opening (128); and 
an airbag module (See reaction plate (100) and inflator (90)) comprising one or more airbag module attachment tabs (See area surrounding openings (110)), each of the one or more airbag module attachment tabs (See area surrounding openings (110)) defining a fastener opening (110). 
Tichvon does not disclose, wherein one of the hub assembly or the airbag module comprises one or more temporary fasteners, and each of the one or more temporary fasteners is couplable to a portion of the other of the hub assembly or the airbag module, 
wherein one of the hub assembly or the airbag module comprises one or more alignment portions structured to align each fastener opening in the one or more hub assembly attachment tabs with a respective fastener opening in one of the one or more airbag module 
However, Isomura teaches a steering wheel assembly that utilizes regulating (or restricting) projections (67) and locking projections (66) which temporarily fasten an airbag device (8) to a horn switch mechanism (30), the locking projections (66) are brought into contact with the insertion hole (18e) (See page 8, lines 7-13 of Isomura translation) which aligns the airbag device (8) and horn switch mechanism (30) in order to more easily insert connection bolts (39) (See Isomura translation, last 4 lines of page 7 through first two lines of page 8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to temporarily hold and align two components through the use of projections described in Isomura prior to the application of more permanent fasteners such as the connection bolts used in Isomura in order to more easily align the fastener openings (See Isomura translation, last 4 lines of page 7 through first two lines of page 8). 
Regarding claim 29, modified Tichvon teaches the fastener openings (128) defined by the one or more hub assembly attachment tabs (126) or the fastener openings (110) defined by the one or more airbag module attachment tabs (See area around openings (110)) define threads (threads created through the use of self-tapping screws (130), See Col. 4, Lines 9-11 of Tichvon).
Regarding claim 30, Tichvon does not expressly teach the one or more alignment portions comprise one or more alignment openings defined by one of the airbag module or hub assembly, and the other of the airbag module of hub assembly comprises an alignment tab, wherein each of the alignment tabs is disposed within one of the alignment openings when the 
However, Isomura teaches alignment portions (See insertion hole (18e) of Isomura) comprising one or more alignment openings (See insertion hole (18e) of Isomura) and alignment tabs (See regulating projections (67) of Isomura) being disposed within one of the alignment openings (See insertion hole (18e) of Isomura) when the one or more temporary fasteners (See locking projections (66) of Isomura) are coupling an airbag device (8) to a horn switch mechanism (30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the alignment openings as described in Isomura on one of the airbag module or hub assembly and to include an alignment tab on the other of the airbag module or hub assembly in order to more easily align the fastener openings (See Isomura translation, last 4 lines of page 7 through first two lines of page 8).
Regarding claim 31, Tichvon does not explicitly disclose one of the alignment tabs extends from one of the airbag module attachment tabs or one of the hub assembly attachment tabs, and the one of the other of the airbag module attachment tabs or hub assembly attachment tabs defines one of the alignment openings.
However as discussed above, Isomura teaches the use of alignment tabs (See regulating projections (67) of Isomura) and alignment openings (See insertion hole (18e) of Isomura) to temporarily couple an airbag device (8) to a horn switch mechanism (30) prior to the application of more permanent fasteners. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the 
Regarding claim 33, modified Tichvon teaches the hub assembly (See back plate (240) and mounting bracket (120)) comprises a base plate (120) coupled to a hub (160) and the base plate (120) comprises the one or more hub assembly attachment tabs (126).
Tichvon does not explicitly disclose that the base plate comprises the one or more temporary fasteners. However, as discussed above it would have been obvious to include temporary fasteners (in the form of the projections described in Isomura) on the base plate of Tichvon, in order to more easily align the fastener openings (See Isomura translation, last 4 lines of page 7 through first two lines of page 8).
Regarding claim 36, modified Tichvon does not explicitly disclose each of the one or more temporary fasteners are coupled to one of the hub assembly attachment tabs or one of the airbag module attachment tabs.
However as discussed above, Isomura teaches the use of temporary fasteners (See locking projections (66) of Isomura) to temporarily couple an airbag device (8) to a horn switch mechanism (30) prior to the application of more permanent fasteners. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple the temporary fasteners (See locking projections (66) of Isomura) to one of 
Regarding claim 37, modified Tichvon teaches the one or more temporary fasteners comprises at least two temporary fasteners. (See use of two locking projections (66) in Fig. 14 of Isomura)
Regarding claim 38, modified Tichvon does not explicitly disclose the one or more temporary fasteners comprises first, second, third, and fourth hub assembly fasteners. However, it would have been an obvious matter of design choice to include four hub assembly fasteners, since applicant has not disclosed that inclusion of four hub assembly fasteners solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with four hub assembly fasteners.
Regarding claim 39, Tichvon does not expressly teach, the one or more alignment portions comprise one or more alignment openings defined by one of the airbag module or hub assembly, and the other of the airbag module of hub assembly comprises an alignment tab, wherein one of the alignment tabs is disposed within each of the alignment openings when the hub assembly and the airbag module are coupled to each other by the one or more temporary fasteners.
However, Isomura teaches alignment portions (See insertion hole (18e) of Isomura) comprising one or more alignment openings (See insertion hole (18e) of Isomura) and alignment tabs (See regulating projections (67) of Isomura) being disposed within one of the alignment openings (See insertion hole (18e) of Isomura) when the one or more temporary 

Regarding claim 40, Tichvon does not expressly teach, one of the alignment tabs extends from one of the airbag module attachment tabs or one of the hub assembly attachment tabs, and the one of the other of the airbag module attachment tabs or hub assembly attachment tabs defines one of the alignment openings.
However as discussed above, Isomura teaches the use of alignment tabs (See regulating projections (67) of Isomura) and alignment openings (See insertion hole (18e) of Isomura) to temporarily couple an airbag device (8) to a horn switch mechanism (30) prior to the application of more permanent fasteners. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the alignment openings as described in Isomura on one of the airbag module attachment tabs or hub assembly attachment tabs and to include an alignment tab on the other of the airbag module attachment tabs or hub assembly attachment tabs in order to more easily align the fastener openings (See Isomura translation, last 4 lines of page 7 through first two lines of page 8) and because the tabs are where the hub assembly (120) and airbag module (200) are fastened together.

Regarding claim 41, modified Tichvon does not explicitly disclose the one or more alignment portions comprise one or more dimple openings defined by the one or more airbag module attachment tabs or the one or more hub assembly attachment tabs, and the one or more temporary fasteners comprise one or more dimples for being disposed within the one or more dimple openings.
However, Isomura teaches the use of alignment portions (See insertion hole (18e) of Isomura) comprising one or more dimple openings (See insertion hole (18e) of Isomura), and temporary fasteners (See locking projections (66) of Isomura) comprising one or more dimples (See locking projections (66) of Isomura ) to temporarily couple an airbag device (8) to a horn switch mechanism (30) prior to the application of more permanent fasteners. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the alignment or dimple openings as described in Isomura on one of the airbag module or hub assembly and to include the temporary fasteners or dimples on the other of the airbag module or hub assembly in order to more easily align the fastener openings (See Isomura translation, last 4 lines of page 7 through first two lines of page 8).
Regarding claim 42, modified Tichvon does not explicitly disclose the hub assembly attachment tabs comprise the one or more dimples, and the airbag module attachment tabs define the one or more dimple openings. However, it would have been an obvious matter of design choice to include the dimples on the hub assembly attachment tabs and the dimple openings on the airbag module attachment tabs, since applicant has not disclosed that location of the dimples and dimple openings solves any stated problem or is for any particular purpose .

Allowable Subject Matter
Claims 22-28, 32, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 22 and 24 the recitation of a steering assembly using magnets as temporary fasteners was not obvious based on the prior art. Regarding claim 34 the recitation of a steering assembly using temporary fasteners on the distal ends of at least one or more bumpers was not obvious based on the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included references teach steering assemblies of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.Y./Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614